Duckworth, Chief Justice,
dissenting. I fully respect the requirement of service in Code § 6-911, as amended (Ga. L. 1953, *344Nov. Sess., pp. 440, 456), and the numerous decisions holding that the writ of error when not served as therein required must be dismissed. But I believe Code § 6-910 (4) is an exception made by statute, since it authorizes a review even when the judge has not certified, and hence in that event there would be no certified bill of exceptions to serve. If the uncertified bill of exceptions can be reviewed without service, all reason would suggest that one certified at the command of this court could likewise be considered and should not be dismissed.
The only conceivable purpose in serving the bill of exceptions is notice to the opposite party. This is accomplished when counsel for the opposite party resisted as attorney for the judge in the mandamus action; and he is charged with knowledge of the records therein which include the certificate of the judge issued at the command of this court.